Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Lin (US 9,354,444 B2) teaches a lens element comprising a peripheral section surrounding the effective optical section and comprising a plurality of first inner strip-shaped structures. 
However, Lin does not teach wherein “a light absorbing portion is annular and surrounds the central axis, a plastic material and a color of the light absorbing portion are different from a plastic material and a color of the light transmitting portion, the light absorbing portion comprises a plurality of second inner strip-shaped structures, the second inner strip-shaped structures are regularly arranged along the circumferential direction of the central axis, and the second inner strip-shaped structures are disposed correspondingly to and connected to the first inner strip-shaped structures; wherein each of the second inner strip-shaped structures is a wedge strip” as to claim(s) 1; or wherein “a light absorbing portion is annular and surrounds the central axis, a plastic material and a color of the light absorbing portion are different from a plastic material and a color of the light transmitting portion, the light absorbing portion comprises a plurality of second inner strip-shaped structures, the second inner strip-shaped structures are regularly arranged along the circumferential direction of the central axis, and the second inner strip-shaped structures are disposed correspondingly to and connected to the first inner strip-shaped structures; wherein a connecting structure is located on at least one of the peripheral section and the light absorbing portion of the dual molded lens element, the connecting structure comprises a connecting surface and a receiving surface, the connecting surface is an annular conical surface, the receiving surface is orthogonal to the central axis, the connecting structure is connected to 6another lens element which is adjacent to the dual molded lens element, and the connecting structure is for the dual molded lens element and the another lens element both aligned with the central axis” as to claim(s) 12.
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art and also in light of the Terminal Disclaimer filed 4/27/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 15, 2022